             Case 3:20-cv-05305-RSM Document 33 Filed 08/31/21 Page 1 of 3




 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   TIMOTHY SOLLIE AND MARCIA SOLLIE,

10                            Plaintiffs,                 NO. 3:20-cv-05305 RSM

11                                                        JOINT MOTION TO DISMISS AND
                        vs.
                                                          ORDER
12
     C.R. BARD INCORPORATED, BARD
13   PERIPHERAL VASCULAR
     INCORPORATED,
14
                               Defendants.
15

16

17          Plaintiffs Timothy Sollie and Marcia Sollie, and Defendants C. R. Bard, Inc. and Bard

18   Peripheral Vascular, Inc. stipulate that pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

19   Civil Procedure, the Complaint and all causes of action are dismissed without prejudice against

20   all Defendants in civil action 3:20-cv-05305-RSM, with each party to bear its own costs and

21   fees. Respectfully submitted this 23rd    day of August, 2021.

22

23

24

25




     JOINT MOTION TO DISMISS AND ORDER
     NO. 3:20-CV-05305 RSM
                                                    -1-
           Case 3:20-cv-05305-RSM Document 33 Filed 08/31/21 Page 2 of 3




 1         Dated this 23rd day of August 2021.

 2

 3

 4
     By s/ Beth E. Terrell                               By s/ Joseph E. Fornadel
 5   Beth E. Terrell, WSBA #26759                        Joseph E. Fornadel, admitted pro hac vice
     Terrell Marshall Law Group, PLLC                    Nelson Mullins Riley & Scarborough, LLP
 6   936 N 34th Street                                   1320 Main Street, 17th Floor
     STE 300                                             Meridian
 7
     Seattle, WA 98103-8869                              Columbia, SC 29201
 8   T: 206-816-6603                                     T: (803) 255-5178
     bterrell@terrellmarshall.com                        joe.fornadel@nelsonmullins.com
 9   Michael G. Stag, admitted pro hac vice
     Merritt E. Cunningham, admitted pro hac vice        Christopher W. Tompkins
10   Stag Liuzza, LLC                                    Betts, Patterson & Mines, PS
     365 Canal St., Ste. 2850                            701 Pike Street, Suite 1400
11
     New Orleans, LA 70130                               Seattle, WA 98101-3927
12   T: (504) 593-9600                                   T: (206) 292-9988
     mstag@stagliuzza.com                                ctompkins@bpmlaw.com
13   mcunningham@stagliuzza.com
                                                         Natasha A. Khachatourians
14   Attorneys for Plaintiffs Timothy Sollie and         Betts, Patterson & Mines, PS
     Marcia Sollie                                       One Convention Place
15
                                                         701 Pike Street
16                                                       Suite 1400
                                                         Seattle, WA 98101-3927
17                                                       T: (206) 292-9988
                                                         nkhachatourians@bpmlaw.com
18

19                                                       James F. Rogers, admitted pro hac vice
                                                         Nelson Mullins Riley & Scarborough, LLP
20                                                       1320 Main Street, 17th Floor Meridian
                                                         Columbia, SC 29201
21                                                       T: (803) 799-2000
                                                         jim.rogers@nelsonmullins.com
22

23                                                       Attorneys for Defendants C.R. Bard, Inc.
                                                         and bard Peripheral Vascular, Inc.
24

25




     JOINT MOTION TO DISMISS AND ORDER
     NO. 3:20-CV-05305 RSM
                                                   -2-
             Case 3:20-cv-05305-RSM Document 33 Filed 08/31/21 Page 3 of 3




 1

 2
            The Court has considered the Joint Motion to Dismiss for the above-referenced case.
 3
     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Joint Motion to
 4
     Dismiss be granted. All causes of action are dismissed without prejudice against all
 5
     Defendants. This case is CLOSED.
 6

 7          DATED this 31st day of August, 2021.
 8

 9

10

11
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25




     JOINT MOTION TO DISMISS AND ORDER
     NO. 3:20-CV-05305 RSM
                                                   -3-
